United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware 91-1528142 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6392 Deere Road, Syracuse, NY 13206 (Address of principal executive offices)(Zip Code) (315) 463-1643 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X or No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ or No _X_ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date (November 9, 2007) 11,937,039 1 OP-TECH Environmental Services, Inc. and Wholly-Owned Subsidiaries INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets -September 30, 2007 (Unaudited) and December 31, 2006 (Audited) 3 Consolidated Statements of Operations -Three months ended September 30, 2007 and September 30, 2006 (Unaudited) - Nine months ended September 30, 2007 and September 30, 2006 (Unaudited) 4 Consolidated Statements of Cash Flows -Nine months ended September 30, 2007 and September 30, 2006 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosure About Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION 11 SIGNATURES 12 2 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, 2007 2006 ASSETS Current Assets: Cash $ 68,656 $ 30,981 Accounts receivable (net of allowance for doubtful accounts of approximately $298,000 and $114,000, respectively) 7,343,920 10,008,186 Costs on uncompleted projects applicable to future billings 1,856,360 2,984,323 Inventory 416,848 378,439 Current portion of deferred tax asset 260,100 260,100 Prepaid expenses and other current assets, net 622,831 447,759 Total Current Assets 10,568,715 14,109,788 Property and equipment, net 3,403,224 3,216,781 Deferred tax asset 1,222,370 1,004,800 Other assets 13,961 44,898 Total Assets $ 15,208,270 $ 18,376,267 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 2,301,081 $ 4,144,190 Outstanding checks in excess of bank balance - 149,741 on uncompleted projects 994,736 796,438 Accrued expenses and other current liabilities 854,609 943,833 Accrued litigation defense reserve 357,997 400,000 Current portion of long-term debt 989,354 771,345 Total Current Liabilities 5,497,777 7,205,547 Long-term debt, net of current portion 2,011,800 2,128,193 Note payable to bank under line of credit 4,636,701 5,731,548 Total Liabilities 12,146,278 15,065,288 Shareholders' Equity: Common stock, par value $.01 per share; authorized 20,000,000 shares; 11,937,039 and 11,748,704 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 119,371 117,487 Additional paid-in capital 6,991,418 6,925,581 Accumulated deficit (4,054,897) (3,751,789) Accumulated other comprehensive income 6,100 19,700 Total Shareholders' Equity 3,061,992 3,310,979 Total Liabilities and Shareholders' Equity $ 15,208,270 $ 18,376,267 The accompanying notes are an integral part of the consolidated financial statements. 3 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Project revenue $ 8,109,003 $ 8,235,199 $ 24,559,953 $ 23,192,710 Project costs 5,796,063 6,388,227 18,855,611 17,817,650 Gross margin 2,312,940 1,846,972 5,704,342 5,375,060 Operating expenses: Payroll expense and related payroll taxes and benefits 977,174 683,961 2,715,099 1,921,448 Office Expense 147,456 154,620 505,179 433,719 Occupancy 161,837 140,045 514,838 422,185 Business Insurance 163,570 143,422 489,944 367,369 Professional Services 149,090 145,334 441,251 364,577 Equipment Expense, net of usage credit 253,173 121,582 684,466 392,587 Litigation Defense Reserve - 80,000 - 80,000 Provision for Impairment of Land and Buildings Held for Sale - 150,000 - 150,000 Other expenses 70,368 83,307 355,512 389,375 1,922,668 1,750,012 5,706,289 4,521,260 Operating income (loss) 390,272 96,960 (1,947) 853,800 Other income and (expense): Interest expense (145,784) (155,855) (504,713) (414,911) Other, net 817 (2,237) 1,552 (3,387) (144,967) (158,092) (503,161) (418,298) Net income (loss) before income taxes 245,305 (61,132) (505,108) 435,502 Income tax benefit (expense) (98,100) 22,900 202,000 (174,900) Net income (loss) $ 147,205 $ (38,232) $ (303,108) $ 260,602 Earnings per common share: Basic $ 0.012 $ (0.003) $ (0.025) $ 0.022 Diluted $ 0.012 $ (0.003) $ (0.024) $ 0.021 Weighted average shares outstanding: Basic 11,860,650 11,746,494 11,911,576 11,745,750 Diluted 12,321,642 11,746,494 12,477,012 12,299,880 The accompanying notes are an integral part of the financial statements. 4 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED September 30, September 30, 2007 2006 Operating activities: Net income (loss) $ (303,108) $ 260,602 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Bad debt expense 228,089 67,644 Depreciation and amortization 563,412 451,271 Stock Compensation 51,221 53,175 Provision for deferred income taxes (202,000) 174,900 Provision for impairment of land and buildings held for sale - 150,000 (Increase) decrease in operating assets and increase (decrease) in operating liabilities: Accounts receivable 2,436,177 (1,895,099) Costs on uncompleted projects applicable to future billings 1,127,963 (781,304) Billings and estimated profit in excess of costs on uncompleted contracts 198,298 (23,963) Prepaid expenses, inventory and other assets 480,722 136,887 Accrued litigation defense reserve (42,003) 80,000 Accounts payable and accrued expenses (1,932,333) 545,810 Net cash provided by (used in) operating activities 2,606,438 (780,077) Investing activities: Purchase of property and equipment (749,856) (738,952) Net cash used in investing activities (749,856) (738,952) Financing activities: Proceeds from issuance of common stock 16,500 200 Outstanding checks in excess of bank balance (149,741) (15,083) Proceeds from note payable to bank and current and long-term borrowings, net of financing costs 11,429,813 11,596,973 Principal payments on current and long-term borrowings (13,115,478) (10,143,064) Net cash provided by (used in) financing activities (1,818,906) 1,439,027 Increase (decrease) in cash 37,675 (80,003) Cash at beginning of period 30,981 90,928 Cash at end of period $ 68,656 $ 10,925 Equipment purchased through bank and other financing sources $ - $ - Non-cash financing of insurance $ 663,266 $ 507,472 The accompanying notes are an integral part of the consolidated financial statements. 5 PART I - FINANCIAL INFORMATION SPECIAL NOTICE REGARDING FORWARD-LOOKING STATEMENTS The Company is including the following cautionary statement in this Form 10-Q to make applicable and take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statement made by, or on behalf of, the Company.This 10-Q, press releases issued by the Company, and certain information provided periodically in writing and orally by the Company’s designated officers and agents contain statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The words expect, believe, goal, plan, intend, estimate, and similar expressions and variations thereof used are intended to specifically identify forward-looking statements. Where any such forward-looking statement includes a statement of the assumptions or basis underlying such forward-looking statement, the Company cautions that, while it believes such assumptions or basis to be reasonable and makes them in good faith, assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material, depending on the circumstances.Where, in any forward-looking statement, the Company, or its management, expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. 6 OP-TECH ENVIRONMENTAL SERVICES, INC. AND WHOLLY-OWNED SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.
